DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi (US Pat. App. Pub. No. 2021/0012968).
With respect to claim 1, Taniguchi discloses a multilayer capacitor comprising: a body (see FIG. 1, element 10) including a plurality of dielectric layers (see FIG. 2, elements 11 and paragraph [0019])  and a plurality of internal electrodes laminated in a first direction with respective dielectric layers interposed therebetween (see FIG. 1, elements 12, and paragraph [0019]); and external electrodes formed on external surfaces of the body and connected to the internal electrodes (see FIG. 2, elements 20a/20b), wherein the body includes an active portion (see FIG. 2, element 14 and paragraph [0022]), in which the plurality of internal electrodes are disposed to form capacitance, corresponding to a region between internal electrodes disposed on an outermost side in the first direction, among the plurality of internal electrodes (see FIG. 2, element 14 and paragraph [0022]), a cover portion covering the active portion in the first direction (see FIG. 2, element 13 and paragraph [0019]), and a side margin portion covering the active portion in a second direction, perpendicular to the first direction (see FIG. 3, element 16 and paragraph [0024]), and wherein 1.49 <A1/A2<2.50, where A1 is an average grain size in a dielectric layer in a central region of the active portion, and A2 is an average grain size in a dielectric layer in an active-cover boundary portion, adjacent to the cover portion, of the active portion (see paragraph (see FIGS. 6A/6B and paragraph [0061], noting that FIG. 6A shows crystal grains in an area near the cover layer and FIG. 6B shows crystal grains in an area near the center of the stacking direction; per paragraph [0061], A2 = 151 nm and A1 = 302 nm such that A1/A2 = 2, which satisfies the relationship recited in claim 1).
With respect to claim 2, Taniguchi discloses that A1 is an average size of grains present in an A1 rectangle of a cut surface of the body, and the A1 rectangle has a horizontal length of WA/3 and a vertical length of TA/3 and 5is symmetrical with respect to centerlines in the first direction and the second direction in the active portion, where TA is a length of the active portion in the first direction and WA is a length of the active portion in the second direction, based on the cut surface of the body, 10perpendicular to a third direction, perpendicular to the first and second directions.  See FIGS. 2 and 6, noting that the average grain size in Taniguchi is based on the entire length and width of the dielectric layers, including the WA/3 and TA/3 area with respect to centerlines.
With respect to claim 3, Taniguchi discloses that A2 is an average size of grains present in an A2 rectangle of 15the cut surface, and the A2 rectangle has a horizontal length of WA/3 and a vertical length of TA/6, is symmetrical with respect to a centerline of the first direction in the active portion, and is in contact with an internal electrode disposed on an outermost side in the first direction, among 20the plurality of internal electrodes.  See FIGS. 2 and 6, noting that the average grain size in Taniguchi is based on the entire length and width of the dielectric layers, including the WA/3 and TA/6 area with respect to centerlines.
With respect to claim 11, Taniguchi discloses that at least one of the plurality of dielectric layers has an average thickness of less than 0.4 µm.  See paragraph [0038].
With respect to claim 21, Taniguchi discloses a multilayer capacitor, comprising: a capacitance forming portion (see FIG. 2, element 14 and paragraph [0022]) comprising internal 25electrodes stacked in a thickness direction and dielectric DB1/ 119857262.1Page 32layers disposed between successive internal electrodes (see FIG. 2, elements 11 and 12, and paragraph [0019]), dielectric grains in a central region of the capacitance forming portion having an average grain size A1 (see FIG. 6B and paragraph [0061], wherein A1 = 302 nm); a dielectric cover portion disposed above and below 5the capacitance forming portion in the thickness direction (see FIG. 6A, the top most dielectric layer), dielectric grains in a boundary region, between the capacitance forming portion and the cover portion, of the capacitance forming portion having an average grain size A2 (see FIG. 6A and paragraph [0061], wherein A2 = 151 nm); and 10external electrodes disposed on length-wise opposing surfaces of the capacitance forming portion (see FIG. 2, elements 20a/20b), and wherein 1.49 <A1/A2<2.50, wherein the internal electrodes are disposed in a length-width plane perpendicular to the thickness direction (See paragraph [0061], wherein 302/151 = 2, which satisfies the relationship recited in claim 21).
With respect to claim 22, Taniguchi discloses that A1 is an average size of grains present in an A1 rectangle of a cut surface of the body, and the A1 rectangle has a horizontal length of WA/3 and a vertical length of TA/3 and 5is symmetrical with respect to centerlines in the first direction and the second direction in the active portion, where TA is a length of the active portion in the first direction and WA is a length of the active portion in the second direction, based on the cut surface of the body, 10perpendicular to a third direction, perpendicular to the first and second directions.  See FIGS. 2 and 6, noting that the average grain size in Taniguchi is based on the entire length and width of the dielectric layers, including the WA/3 and TA/3 area with respect to centerlines.
With respect to claim 23, Taniguchi discloses that A2 is an average size of grains present in an A2 rectangle of 15the cut surface, and the A2 rectangle has a horizontal length of WA/3 and a vertical length of TA/6, is symmetrical with respect to a centerline of the first direction in the active portion, and is in contact with an internal electrode disposed on an outermost side in the first direction, among 20the plurality of internal electrodes.  See FIGS. 2 and 6, noting that the average grain size in Taniguchi is based on the entire length and width of the dielectric layers, including the WA/3 and TA/6 area with respect to centerlines.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pat. App. Pub. No. 2021/0012968) in view of Kim (US Pat. App. Pub. No. 2014/0301013).
With respect to claim 4, Taniguchi fails to teach that C1<M1, where C1 is an average grain size in a dielectric layer in a central region of the cover portion, and M1 is an average grain size in a central region of the side margin portion.
Kim, on the other hand, teaches that that C1<M1, where C1 is an average grain size in a dielectric layer in a central region of the cover portion, and M1 is an average grain size in a central region of the side margin portion.  See paragraph [0022] and Table 1, Sample 7.  Such an arrangement results in improved moisture characteristics and reliability.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Taniguchi, as taught by Kim, in order to improve the moisture characteristics and reliability.
With respect to claim 5, the combined teachings of Taniguchi and Kim teach that C1 is an average size of grains present in a C1 rectangle of the cut surface, and the C1 rectangle has a horizontal length of WA/3 and a vertical length of TC/3 and is symmetrical with respect to centerlines in the first direction and the second direction in the cover portion, where TC is a length of the cover portion in the first direction, based on the cut surface of the body, perpendicular to a third direction, perpendicular to the first and second directions.  See Kim, FIG. 3, noting that the average grain size in Kim is based on the entire length and width of the cover layer and side margin, including the WA/3 and TC/3 area with respect to centerlines.
With respect to claim 6, the combined teachings of Taniguchi and Kim teach that M1 is an average size of grains present in an M1 rectangle of the cut surface, and the M1 rectangle has a horizontal length of WM/3 and a vertical length of TA/3 and is symmetrical with respect to centerlines in the first direction and the second direction in the side margin portion, where WM is a length of the side margin portion in the second direction.  See Kim, FIG. 3, noting that the average grain size in Kim is based on the entire length and width of the cover layer and side margin, including the WM/3 and TA/3 area with respect to centerlines.
Allowable Subject Matter
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 12, the prior art fails to teach, or fairly suggest, the ratio of grain size in the central region of the active portion to the grain size in an active-side boundary portion, when taken in conjunction with the remaining limitations of claim 12.  Claims 13-20 are allowed by virtue of their dependency from claim 12.
Claims 7-10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 7-10, the prior art fails to teach, or fairly suggest, the ratios recited therein when taken in conjunction with the limitations of the base claim and intervening claims.  Claim 24 is allowable for reasons analogous to those noted with respect to claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848